United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 6, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-20099
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

KENNETH LINCOLN MARTIN,

                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 4:04-CR-7-ALL
                         --------------------

Before REAVLEY, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Kenneth Lincoln

Martin raises arguments that are foreclosed by United States v.

Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), which rejected a

Commerce Clause challenge to the felon-in-possession-of-a-firearm

statute, 18 U.S.C. § 922(g).    The Government’s motion for summary

affirmance is GRANTED, and the judgment of the district court is

AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.